The sheriff in this case had a right to arrest the defendant with or without a warrant, because he had information and reason to believe the defendant was committing a felony. The search, if there was one, was incidental to that arrest. The search warrant added nothing to the sheriff's authority.
We should not overlook the difference between a felony and a misdemeanor. The Act of 1923 makes the manufacture, sale, or transportation of corn whiskey a *Page 447 
felony. Thus, it is much easier to detect and convict for certain violations of the prohibition law than it was before the passage of that act. An arrest by an officer, without a warrant, may be made if he has reason to believe a felony has been committed. While the officer cannot, without a warrant, arrest for a misdemeanor unless it is committed in his presence.
But the act does not authorize a search without a warrant where it was not authorized before. That provision in Section 25, page 246, which says an officer, without obtaining a search warrant, may seize certain equipment used, or useful, in the manufacture of intoxicating liquor, "which he may find in use," for such purpose, cannot be interpreted to permit him to find such articles by a search without a search warrant. If he finds them without an unreasonable search he may seize them. The framers of the Constitution, no doubt, had in mind the annoying espionage of indiscreet officials when they require "probable cause" before the issuance of a search warrant.
I concur in the conclusion reached in this case because the search was incidental to a lawful arrest.